Citation Nr: 1538076	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  06-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left cervical and trapezius myositis.

2.  Entitlement to service connection for bilateral shoulder pain.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by: Attorney Louis A. Demier-Le Blanc


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 until May 1991.  He also had additional active and inactive service, including a period of active duty for training (ACDUTRA) from April 1996 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran presented testimony before a decision review officer at the RO in April 2005.  A transcript of the hearing is of record.

In February 2008, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In an August 2011 rating decision, the RO denied the Veteran's claims for entitlement to service connection for bilateral shoulder pain and entitlement to service connection for fibromyalgia.  The Veteran filed a timely notice of disagreement in August 2012, and a timely formal appeal, VA Form 9 in April 2015.  In June 2015, the RO certified both issues on appeal.  Therefore, the Board finds that the issues of entitlement to service connection for bilateral shoulder pain and entitlement to service connection for fibromyalgia are under the jurisdiction of the Board, and the issues on appeal have been recharacterized as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In two separate substantive appeals (VA Form 9s), dated and received at the Board in April 2015, the Veteran requested that he be afforded a hearing before the Board at the RO.  See VA Form 9s dated April 7, 2015.  The record does not reflect that there was any response to either of these requests.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

